                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION

JENNIFER POST,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       No.
                                                 )
UHG I LLC,                                       )
                                                 )
       Defendant.                                )

                                 PLAINTIFF’S COMPLAINT

       Plaintiff, JENNIFER POST, by and through her attorneys, Molner Law Group, LLC,

alleges the following against Defendant, UHG I LLC:

                                       INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 § U.S.C. 1692

       et seq. (“FDCPA”).

                                JURISDICTION AND VENUE

   2. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 15 U.S.C. § 1692k

       (FDCPA).

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

       actions may be brought and heard before “any appropriate United States district court

       without regard to the amount in controversy.”

   4. Venue and personal jurisdiction in this district are proper because Defendant does or

       transacts business within this district, and a material portion of the events at issue occurred

       in this district.


                                                 1




            Case 5:20-cv-06080-SRB Document 1 Filed 06/02/20 Page 1 of 5
                                        PARTIES

5. Plaintiff is a natural person residing in the Village of Rushville, Buchanan County, State

   of Missouri.

6. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

7. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

8. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

9. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

10. Defendant is a Delaware limited liability company, national debt collection agency, and

   debt buyer based in the Village of Williamsville, Erie County, State of New York.

11. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

12. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties

   or delinquent or defaulted debts it purchased.

13. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   itself or third parties.

14. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties

   or debts it purchased from third parties.

15. During the course of its attempts to collect debts, Defendant sends to alleged debtors bills,

   statements, and/or other correspondence, via the mail and/or electronic mail, and initiates

   contact with alleged debtors via various means of telecommunication, such as by

   telephone and facsimile.

16. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
                                               2




      Case 5:20-cv-06080-SRB Document 1 Filed 06/02/20 Page 2 of 5
                              FACTUAL ALLEGATIONS

17. Defendant is attempting to collect a consumer debt allegedly owed by Plaintiff arising

   from a CashNetUSA account.

18. Plaintiff’s alleged debt owed arises from transactions for personal, family, or household

   purposes.

19. In or around January 2020, Defendant began inundating Plaintiff with collection calls in

   an attempt to collect the alleged debt.

20. Defendant calls Plaintiff on her cellular telephone at 575-805-3300 in an attempt to collect

   the alleged debt.

21. In or around March 2020, Plaintiff spoke to one of Defendant’s collectors.

22. During the above-referenced collection call:

       a. Defendant’s collector, who identified himself as Dave, threatened Plaintiff with a

           lawsuit if Plaintiff did not pay the alleged debt; and

       b. Out of fear, Plaintiff set up a payment arrangement to pay the alleged debt.

23. To date, Plaintiff has not paid the alleged debt.

24. To date, Defendant has not sued Plaintiff.

25. Defendant has never intended to sue Plaintiff.

26. Defendant’s above-referenced actions were an attempt to coerce Plaintiff into payment of

   the alleged debt.

27. The natural consequences of Defendant’s actions was to unjustly condemn and vilify

   Plaintiff for her non-payment of the alleged debt.

28. The natural consequences of Defendant’s statements and actions was to produce an

   unpleasant and/or hostile situation between Defendant and Plaintiff.
                                              3




      Case 5:20-cv-06080-SRB Document 1 Filed 06/02/20 Page 3 of 5
29. The natural consequences of Defendant’s actions was to cause Plaintiff mental distress.

                               COUNT I:
                         DEFENDANT VIOLATED
               THE FAIR DEBT COLLECTION PRACTICES ACT

30. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

           consequence of which was to harass, oppress, and abuse in connection with the

           collection of an alleged debt when Defendant attempted to collect a debt from

           Plaintiff with coercive tactics by making empty threats to Plaintiff about a lawsuit

           if Plaintiff did not pay the alleged debt;

       a. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

           misleading representation or means in connection with the collection of any debt

           when Defendant engaged in, at least, the following discrete violations of § 1692e;

       b. Defendant violated § 1692e(2)(A) of the FDCPA by its false representation of the

           character, amount, or legal status of any debt when Defendant made empty threats

           to Plaintiff about a lawsuit if Plaintiff did not pay the alleged debt;

       c. Defendant violated § 1692e(4) of the FDCPA by its representation or implication

           that nonpayment of any debt will result in the seizure, garnishment, attachment, or

           sale of any property or wages of any person unless such action is lawful and the

           debt collector or creditor intends to take such action when Defendant made the

           empty threat to sue Plaintiff if Plaintiff did not pay the alleged debt;

       d. Defendant violated § 1692e(5) of the FDCPA by its threat to take any action that

           cannot legally be taken or that is not intended to be taken when Defendant made

           empty threats to Plaintiff about a lawsuit if Plaintiff did not pay the alleged debt;
                                              4




      Case 5:20-cv-06080-SRB Document 1 Filed 06/02/20 Page 4 of 5
          e. Defendant violated § 1692e(10) of the FDCPA by using any false representation

               or deceptive means to collect or attempt to collect any debt when Defendant

               engaged in, at least, all of the other discrete violations of § 1692e alleged herein;

               and

          f. Defendant violated § 1692f of the FDCPA by its use of unfair or unconscionable

               means to collect or attempt to collect any debt when Defendant engaged in all of

               the misconduct alleged herein.

       WHEREFORE, Plaintiff JENNIFER POST, respectfully requests judgment be entered

against UHG I LLC, for the following:

          a. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act,

               15 U.S.C. § 1692k;

          b. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

               Act, 15 U.S.C. § 1692k; and

          c. Any other relief that this Honorable Court deems appropriate

                                      Respectfully submitted,
                                      MOLNER LAW GROUP, LLC

June 2, 2020                  By: /s/ Mark D. Molner
                                    Mark D. Molner, MO Bar # 62189
                                    300 E. 39th Street, Suite 1G
                                    Kansas City, MO 64111
                                    816-281-8549 – office
                                    816-817-1473 – facsimile
                                    mark@molnerlaw.com
                                    Attorney for Plaintiff




                                                 5




         Case 5:20-cv-06080-SRB Document 1 Filed 06/02/20 Page 5 of 5
